FILED
                            NOT FOR PUBLICATION                               JUL 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10430

               Plaintiff - Appellee,             D.C. No. 4:08-CR-00355-JMR

  v.
                                                 MEMORANDUM *
SANTOS MAXIMILIANO REYES-
GUTIERREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                       John M. Roll, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Santos Maximiliano Reyes-Gutierrez appeals from the 56-month sentence

imposed following his guilty-plea conviction for illegal re-entry after deportation,

in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Reyes-Gutierrez’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   08-10430